Title: To Benjamin Franklin from William Franklin, 23 September 1770
From: Franklin, William
To: Franklin, Benjamin


Honoured Father
Burlington Septr. 23d 1770.
Mr. Thos. Hopkinson, Son of your old Friend, calling on me for a Letter of Introduction to you, it is with Pleasure that I comply with his Request as he has the Character of a very sober, ingenious and promising young Gentleman. He intends to take the Gown, tho’ I understand much against the Inclination of many of his Friends who have taken Pains to dissuade him from it. His Knowledge of the World is but small, having confined himself ever since he left College to his Studies, your Advice and Countenance will therefore be particularly serviceable to him.
I am to set out Tomorrow for Amboy to meet the Assembly. At Dr. Witherspoon’s Request I shall stop at Princeton in my Way in order to be present at a Commencement. I have but just Time to add that I am, Honoured Sir, Your dutiful Son
Wm. Franklin
